UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-7017



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


STEPHEN BELCHER,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Charles H. Haden II,
Chief District Judge. (CR-98-53, CA-01-203-2)


Submitted:   August 29, 2002              Decided:   September 9, 2002


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Stephen Belcher, Appellant Pro Se. Michael Lee Keller, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stephen Belcher seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C. § 2255 (2000).     We have

reviewed the record and the district court’s opinion accepting the

recommendation of the magistrate judge and find no reversible

error.   Accordingly, we deny Belcher’s motion to proceed on appeal

in forma pauperis, deny a certificate of appealability, and dismiss

the appeal on the reasoning of the district court.      See United

States v. Belcher, Nos. CR-98-53; CA-01-2-3-2 (S.D.W. Va. Mar. 25,

2002).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2